GREGORY, Circuit Judge,
concurring in part and dissenting in part.
I concur in Parts II.C.l and II.C.2 of the court’s opinion. I agree that, insofar as independent expenditures are concerned, this case is controlled by North Carolina Right to Life, Inc. v. Bartlett, 168 F.3d 705, 713 (4th Cir.1999), cert. denied, 528 U.S. 1153, 120 S.Ct. 1156, 145 L.Ed.2d 1069 (2000). I also concur in Part III of the Court’s opinion; § 441b(a) is not substantially overbroad. I respectfully dissent, however, from Parts II.C.3 through II.C.5. That portion of the opinion, which holds that NCRL must be given an MCFL-type exemption for its campaign contributions, is inconsistent with FEC v. National Right to Work Committee, 459 U.S. 197, 103 S.Ct. 552, 74 L.Ed.2d 364 *280(1982) (“NRWC”). I would join the Sixth Circuit in upholding § 441b(a)’s ban on contributions by non-profit ideological corporations such as NCRL. Kentucky Right To Life, Inc. v. Terry, 108 F.3d 637 (6th Cir.1997).
I see no way to avoid the import of the Supreme Court’s analysis in NRWC. See also FEC v. Nat’l Conservative PAC, 470 U.S. 480, 495, 105 S.Ct. 1459, 84 L.Ed.2d 455 (1985) (noting that NRWC upheld “the prohibition of corporate campaign contributions”). The majority relies almost exclusively on FEC v. Massachusetts Citizens for Life, Inc., 479 U.S. 238, 107 S.Ct. 616, 93 L.Ed.2d 539 (1986) (“MCFL ”), to reach its result. In doing so, however, the majority turns a blind eye not only to NRWC, but to the extended discussion of NRWC contained in both the MCFL majority and dissenting opinions. This subsequent endorsement of the holding of NRWC, adhered to by every Member of the Court, confirms the validity of § 441b(a)’s ban on corporate contributions, even as applied to non-profit corporations such as NCRL.
In NRWC, the Supreme Court addressed § 441b’s regulation of corporate campaign contributions as applied to nonprofit corporations. Specifically, the Court considered the scope of the exemption contained in § 441b(b)(2)(C) and §§ 441b(b)(4)(A) and (C) to § 441b(a)’s ban on corporate contributions and expenditures. 459 U.S. at 207-11, 103 S.Ct. 552. Section 441b(b)(2)(C) exempts “the establishment, administration, and solicitation of contributions to a separate segregated fund to be utilized for political purposes by a corporation.... ” Sections 441b(b)(4)(A) and (C) further define the scope of the exemption by limiting “solicitation of contributions” by corporations without capital stock to its “members.” The issue in NRWC was whether the corporation had “limited its solicitation of funds to ‘members’,” but that specific question was “but the tip of the statutory iceberg” because the solicitation of funds was part of an exemption from the general rule prohibiting corporate contributions. Id. at 198, n. 1.103 S.Ct. 552.
The Court found two purposes sufficient to justify § 441b’s “prohibitions and exceptions.” The first purpose was “to ensure that substantial aggregations of wealth amassed by the special advantages which go with the corporate form of organization should not be converted into political ‘war chests’ which could be used to incur political debts from legislators who are aided by the contributors.” Id. at 207, 103 S.Ct. 588. The second purpose was “to protect the individuals who have paid money into a corporation ... for purposes other than the support of candidates from having that money used to support political candidates to whom they may be opposed.” Id. at 208.103 S.Ct. 588.
NRWC was a non-profit corporation similar to MCFL and NRCL, funded by solicitations that “would neither corrupt officials nor coerce members of the corporation holding minority political views....” 459 U.S. at 207, 103 S.Ct. 552. The definition NRWC sought for the term “members” would only include persons who were “philosophically compatible” with the corporation. Id. at 206, 210, 103 S.Ct. 552; see also MCFL, 479 U.S. at 269, 107 S.Ct. 616 (Rehnquist, C.J., dissenting). But the Court “declined the invitation to modify the statute to account for the characteristics of different corporations,” MCFL, 479 U.S. at 269, 107 S.Ct. 616, finding that § 441b was “sufficiently tailored” to “avoid undue restriction” on NRWC’s First Amendment rights:
In order to prevent both actual and apparent corruption, Congress aimed a part of its regulatory scheme at corpora-
*281tions. The statute reflects a legislative judgment that the special characteristics of the corporate structure require particularly careful regulation. While § 441b restricts the solicitation of corporations and labor unions without great financial resources, as well as those more fortunately situated, we accept Congress’s judgment that it is the potential for such influence that demands regulation. Nor will we second guess a legislative determination as to the need for prophylactic measures where corruption is the evil feared. As we said in California Medical Association v. FEC, 453 U.S. 182, 201, 101 S.Ct. 2712, 69 L.Ed.2d 567 (1981), the “differing structures and purposes” of different entities “may require different forms of regulation in order to protect the integrity of the electoral process.”
NRWC, 459 U.S. at 209, 103 S.Ct. 552 (citations omitted). Repeating the acknowledged interests in preventing corruption and the appearance of corruption, the Court concluded that “there is no reason why it may not in this case be accomplished by treating unions, corporations, and similar organizations differently from individuals.” Id. at 208, 210, 103 S.Ct. 552; Buckley v. Valeo, 424 U.S. 1, 26-27, 96 S.Ct. 612, 46 L.Ed.2d 659 (1976); First Nat’l Bank of Boston v. Bellotti, 435 U.S. 765, 788, n. 26, 98 S.Ct. 1407, 55 L.Ed.2d 707 (1978).
I understand the majority’s point that NRWC dealt with the definition of “members” for § 441b segregated fund solicitations purposes, but the NRWC Court’s discussion of the exception cannot be so easily divorced from its discussion of the general rule. In considering the scope of the exception to § 441b’s prohibition, the Court also considered the prohibition itself. Indeed, the Court’s analysis of the exception was largely determined by the need to give broad prophylactic effect to the ban on corporate contributions.
The majority rejects NRWC in favor of MCFL, arguing that the Constitution ought to view § 441b’s ban on contributions the same as it views the ban on expenditures. The respective discussions in both the majority and dissenting opinions in MCFL demonstrate that the Supreme Court struggled with this very question. Chief Justice Rehnquist, writing in dissent in MCFL, and,joined by three other Justices, took the view that there was no constitutional difference between contributions and independent expenditures in the context of § 441b. 479 U.S. at 270, 107 S.Ct. 616. According to the Chief Justice’s view, NRWC required a finding of constitutionality in MCFL. See MCFL, 479 U.S. at 269, 107 S.Ct. 616 (“I would have thought the distinctions drawn by the Court today largely foreclosed by our decision in NRWC.”). Justice Brennan, writing for a majority of the Court, thought otherwise, specifically distinguishing NRWC by noting that NRWC involved direct contributions to candidates:
[T]he political activity at issue in that case was contributions .... (citations omitted.) We have consistently held that restrictions on contributions require less compelling justification than restrictions on independent spending, (citations omitted.) In light of the historical role of contributions in the corruption of the electoral process, the need for a broad prophylactic rule was thus sufficient in National Right to Work Committee to support a limitation on the ability of a committee to raise money for direct contributions to candidates. The limitation on solicitation in this case, however, means that nonmember corporations can hardly raise any funds at all to engage in political speech warranting the highest constitutional protection. Regulation that would produce such a result de*282mands far more precision than § 441b provides. Therefore, the desirability of a broad prophylactic rule cannot justify treating alike business corporations and [MCFL] in the regulation of independent spending.
MCFL, 479 U.S. at 260, 107 S.Ct. 616 (emphasis added).
If MCFL had not mentioned NRWC, I might question its continuing vitality. The amount of deference shown to legislative judgment certainly differs between NRWC and MCFL. Compare NRWC, 459 U.S. at 210, 103 S.Ct. 552 (“[W]e accept Congress’s judgment that it is the potential for such influence that demands regulation.”), with MCFL, 479 U.S. at 260, 107 S.Ct. 616 (“Regulation that would produce such a result demands far more precision than § 441b provides.”). Or if the Court in MCFL had distinguished NRWC in the way the majority does here, instead of going out of its way to confirm NRWC as applied to corporate contributions, I might be persuaded by the majority in this case. But the Court took neither of those two options, instead expressly reaffirming NRWC, and explaining it as a contributions case. After considering this caselaw, I cannot escape the conclusion that NRWC is dispositive with respect to § 441b’s ban on corporate contributions. I respectfully dissent.